

116 HR 2780 IH: Save American Families Everywhere from Illicit Foreign Opioids Act
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2780IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. McCaul (for himself and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to develop and maintain an international diplomatic and
			 assistance strategy to stop the flow of illicit opioids, including
			 fentanyl, into the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save American Families Everywhere from Illicit Foreign Opioids Act or the SAFE from Illicit Foreign Opioids Act. 2.FindingsCongress finds the following:
 (1)From 1999–2017, nearly 400,000 people in the United States died from opioid overdose. (2)Overdose deaths from opioids have increased nearly six-fold since 1999, killing approximately 130 Americans every day.
 (3)Since 2013, there has been a significant increase in overdose deaths involving synthetic opioids, particularly fentanyl.
 (4)Opioids, especially synthetic opioids such as fentanyl, are currently the main driver of drug overdose deaths, and were involved in nearly 68 percent of all drug overdose deaths in 2017.
 (5)Fentanyl illicitly trafficked into the United States from abroad is significantly responsible for the ongoing fentanyl epidemic.
 (6)The vast majority of heroin used in the United States comes from Mexico, and fentanyl generally originates from sources in China.
 (7)Illicit opioids are trafficked into the United States through a variety of routes, including overland across the Southwest border, and through online orders that are shipped by international mail and express consignment services.
 (8)Because these illicit drugs originate almost exclusively from overseas, stopping these drug flows requires enhanced foreign policy engagement by the United States.
			3.International strategy to stop illicit opioid flows
 (a)In generalThe Secretary of State, in conjunction with the heads of other Federal agencies, as appropriate, shall develop and maintain an international diplomatic and assistance strategy to stop the flow of illicit opioids into the United States.
 (b)ElementsThe strategy required under subsection (a) shall include, at a minimum, the following: (1)A clear statement of the goals and objectives of the strategy.
 (2)A description of the activities and tools necessary to implement the strategy. (3)An identification of concrete benchmarks to judge progress in implementing the strategy.
 (4)A description of the programs and activities currently underway in support of the strategy. (5)Information on efforts and activities funded or implemented in foreign countries by other Federal agencies relevant to the strategy.
 (c)PrioritiesThe strategy required under subsection (a), and the activities and assistance used to implement the strategy, should, at a minimum, prioritize the following:
 (1)Reducing the illicit production of opioids, including by better enforcement of controls to deny producers of illicit synthetic drugs access to precursor chemicals.
 (2)Strengthening the capacity of partner countries to detect, interdict, and share information on opioid threats.
 (3)Increasing the ability and political will of foreign countries to target online opioid sales, associated financial flows, and the use of postal systems and shipping services to transport illicit opioids, including fentanyl.
 (4)Improving the international legal framework for drug control to better keep pace with rapidly evolving synthetic drug threats.
 (5)Developing and enhancing partnerships with governments, industry, and international organizations to combat current and emerging opioid threats.
 (6)Supporting international efforts to decrease global demand for illicit opioids. (d)Report and update on strategyNot later than 90 days after the date of the enactment of this Act and annually thereafter for seven years, the Secretary of State shall submit to the appropriate congressional committees a report consisting of the following:
 (1)The strategy required under subsection (a). (2)Beginning with the second report required under this subsection, a list and description of the following:
 (A)Benchmarks achieved since the immediately preceding report. (B)Any United States programs or activities in support of the strategy initiated since the immediately preceding report.
 (C)A list and description of concrete actions and commitments by foreign countries and multilateral institutions since the immediately preceding report relevant to the strategy.
 4.Authorization of appropriations for activities to stop illicit opioid flowsThere are authorized to be appropriated to the Secretary of State for each of fiscal years 2020 and 2021—
 (1)not less than $12,500,000 for centrally funded drug supply reduction activities by the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State; and
 (2)not less than $12,500,000 for centrally funded demand reduction activities by the Bureau. 